Citation Nr: 1115600	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-40 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1991.  He died in February 2007.  The appellant is his ex-wife and the person who paid his funeral bill.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 administrative decision in which the RO denied the appellant's claim.

In January 2011, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits and there was no claim for compensation or pension pending.  

2.  The Veteran served during wartime but his body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.

4.  The Veteran was not discharged or released from active service for a disability that was incurred or aggravated in the line of duty.

5.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.

6.  The Veteran was eligible for burial in a national cemetery but was buried in a private cemetery. 

7.  The appellant has not submitted evidence showing that she purchased or paid for the Veteran's plot and interment costs.  


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.954, 3.1600, 3.1601, 3.1605 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1600 (2010).  If a veteran dies as a result of a service- connected disability or disabilities, a higher amount of burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

However, as in the present case, where the veteran's death is not service-connected, entitlement to burial benefits is based upon the following conditions:

(1) At the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or

(2) The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or

(ii) In the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the body of the deceased veteran, and

(ii) That there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies from non-service-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c); see also 38 U.S.C.A. § 2303.  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

Applying the legal criteria set forth above to the undisputed facts in this case, the Board finds that entitlement to non-service-connected burial benefits is not warranted.  Review of the record reveals that the Veteran died in July 2007 due to esophageal cancer.  At the time of his death, service connection had been established for status post fracture, 7th rib, and hemorrhoids; however, both of his service-connected disabilities were rated as noncompensable (zero percent disabling) and, thus, the Veteran was not receiving VA compensation at the time of his death.  

Likewise, review of the record reveals that, at the time of his death, the Veteran was not receiving VA pension benefits or military retirement pay, and there is no evidence that the Veteran had a pending claim for pension or compensation benefits at the time of death.  

The record does not show, nor does the appellant allege, that the Veteran died while admitted to a VA facility or while travelling under proper authority and at VA expense for the purpose of examination, treatment, or care.  Indeed, the evidence reflects that the Veteran died at Embracing Hospice Care, a private facility.  In this context, the Board also notes that, while the Veteran had wartime service, his body was not held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.  Instead, the evidence reflects that the place of final disposition was Eternal Hills Memorial Park in Oceanside, CA.

Finally, the evidence does not show, nor does the appellant allege, that the Veteran was discharged or released from active service for a disability incurred or aggravated in service.  Therefore, the evidence shows that the requirements for VA burial allowance have not been met under 38 C.F.R. § 1600(b-c) or 38 C.F.R. § 3.1605.  

In addition to a burial allowance, VA will also pay for a plot or interment allowance, in certain cases, when a Veteran dies from non-service-connected causes.  For claims filed on or after December 16, 2003, such as in this case, a plot or interment allowance is payable subject to the following conditions:

(i) The deceased veteran is eligible for burial in a national cemetery;

(ii) The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and

(iii) The applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2010); see also 38 U.S.C.A. § 2303(b); 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

In this context, the evidence reflects that the Veteran served on active duty and was honorably discharged from service.  Therefore, he was a "veteran" and was entitled to burial in a National Cemetery.  See 38 C.F.R. § 38.620.  In addition, the evidence reflects that the Veteran was not buried at a national cemetery, as the place of final disposition was Eternal Hills Memorial Park, a private cemetery in Oceanside, CA.  

However, while the appellant filed a timely claim for burial benefits within two years of the Veteran's death, she has not submitted a statement of account showing that she purchased or paid for the Veteran's plot and interment costs.  In this regard, the evidentiary record contains a receipt from the Tim Stewart Funeral Home, which details the costs billed for services provided by the funeral director and staff, embalming, other preparations, the casket, transportation, and copies of the death certificate.  However, the receipt does not show costs billed for plot and internment costs; in fact, the receipt reflects that costs were billed for transportation of the Veteran's body from the funeral home in Georgia to the airport and on an airline to the final place of disposition in California.  The evidentiary record does not contain any such receipt or bill from Eternal Hills Memorial Park showing payment by the appellant for plot or internment costs.  Therefore, the appellant has not submitted the required evidence to support a claim for a plot or interment allowance and, thus, payment of the plot allowance is not warranted for the Veteran's non-service-connected death.  See 38 C.F.R. § 3.1600(f); 3.1601.  

In summary, and for the reasons and bases set forth above, the Board finds that entitlement to non-service-connected burial benefits is not warranted in this case.  Indeed, because the law, and not the evidence, is dispositive in this case, the appellant's claim for non-service-connected burial benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because, as discussed above, the issue involves a claim that cannot be substantiated as a matter of law.  See Sabonis, 6 Vet. App. at 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

With respect to VA's duty to assist the appellant in the development of the claim, the Board finds that VA has satisfied its duty, as the evidentiary record contains the Veteran's service treatment records, DD Form 214, and death certificate.  The evidentiary record also contains all claims filed after the Veteran was separated from service and it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, as neither the appellant nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to non-service-connected burial benefits is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


